Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 19-34 and 36-39 are pending. Claims 38-39 have been added. Claim 35 has been canceled. Claims 20 and 34 have been amended. In the response to the restriction requirement, Applicants elected Group I, H-RRKKcwwftfiac-OH (PSP VI A1), respiratory syncytial virus (RSV) and pneumonia. Applicants elected species (i.e. H-RRKKcwwftfiac-OH (PSP VI A1)) was deemed to be free of the prior art. The search was extended to another species (i.e. H-RRKKcwwftfinc-OH (PSP V A19)) which was also deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 19-22, 29, 34 and 38-39 have been examined and claims 23-28, 30-33 and 36-37 are withdrawn from consideration. While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).


Response to Arguments
Applicant argues that claim 37 was inadvertently and/or improperly withdrawn as it is drawn to the elected species “respiratory syncytial virus”.
This is not found persuasive. 
Applicant elected H-RRKKcwwftfiac-OH (PSP VI A1), respiratory syncytial virus (RSV) and pneumonia. In other words, Applicant elected a method for treating pneumonia, caused by respiratory syncytial virus. As discussed above, the treatment of pneumonia, caused by respiratory syncytial virus with the peptides PSP VI A1 and PSP V A19 was deemed to be free of the prior art. Thus, in accordance with Markush Practice, the search was extended to the Markush group/independent claim (i.e. a method of treating a different infection (i.e. AIDS) with a different peptide (i.e. the peptides of Brix)). That is why claims 21-22 (directed to AIDS and HIV) have been examined even though they do not read on the original election of species. For these reasons claims 23-28, 30-33 and 36-37 are withdrawn from consideration. While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 112
The rejection of claims 19-22 and 34-35 under 35 USC 112(a) is withdrawn in view of Applicant’s arguments.
The rejection of claim 35 under 35 USC 112(d) is withdrawn in view of the cancellation of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection is maintained.
Claims 19-22 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (WO 2009/040529).
The claims are drawn to a method of treating an infection comprising administering a peptide comprising the amino acid sequence twftfin or an analog or a derivative.
Please note that the instant specification teaches that the term “treatment” refers to preventing (page 35, lines 10-12).
With respect to claims 19-22, Hart et al. teach a method comprising administering a peptide, wherein the peptide is comprised of D-amino acids (claim 9), 
The peptide of Hart et al. corresponds to the instantly claimed peptide derivative of formula A1-A2-A3-A4-A5-A6-A7, wherein A1 is replaced with another D-amino acid, A2 is replaced with another D-amino acid, A3 is f, A4 is t, A5 is n, A6 is i and A7 is a.
	Administering the peptide of Hart et al. would inherently prevent an infection.
With respect to claim 34, the MPEP 2111.04 states that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (A) "adapted to" or "adapted for" clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) "wherein" clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) “whereby” clauses. Furthermore, Hart et al. teach that the vaccines are administered orally, by injection or inhalation (page 19, 2nd para), and further teach vaccines comprising the peptide, wherein the vaccine is used for prophylaxis (page 9, 1st para).

Response to Arguments
Applicant’s arguments filed on 7/8/2021 have been fully considered but they are not persuasive.
Applicant argues that Hart is directed to vaccines for treating bacterial infections, and further argues that Hart is completely silent to treating any viral infections. Thus Hart cannot anticipate the instant claims.

For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 19-22 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brix et al. (WO 2010/037397).
Brix et al. teach a method of treating a disease in an individual comprising administering a MHC monomer comprising a-b-P, wherein P is a peptide (claims 1 and 1291), wherein the peptide is HTWDRHDEG, TWDRHDEGA (page 166), YRHTWDRHDE, RHTWDRHDEG, HTWDRHDEGA (page 168), YRHTWDRHDEG, RHTWDRHDEGA, HTWDRHDEGAA, TWDRHDEGAAQ (page 170), KLEYRHTWDRHDE, EYRHTWDRHDEGA, YRHTWDRHDEGAA, RHTWDRHDEGAAQ, TWDRHDEGAAQGD (page 172), HTWDRHDE, KLEYRHTWDRHDEG, LEYRHTWDRHDEGA, EYRHTWDRHDEGAA, YRHTWDRHDEGAAQ, RHTWDRHDEGAAQG, HTWDRHDEGAAQGD, TWDRHDEGAAQ (page 174), QGKLEYRHTWDRHDE, GKLEYRHTWDRHDEG, LEYRHTWDRHDEGAA, EYRHTWDRHDEGAAQ, YRHTWDRHDEGAAQG, HTWDRHDEGAAQGDD, TWDRHDEGAAQGDDD (page 177), IQGKLEYRHTWDRHDE, TWDRHDEG, GKLEYRHTWDRHDEGA, KLEYRHTWDRHDEGAA, LEYRHTWDRHDEGAAQ, EYRHTWDRHDEGAAQG, 
Please note that all the peptide listed above share the sequence TWDRHDE, which corresponds to the instantly claimed derivative of formula A1-A2-A3-A4-A5-A6-A7, wherein A1 is t, A2 is w, A3 is replaced with another D-amino acid, A4 is r, A5 is H, A6 is d and A7 is replaced with another D-amino acid.
With respect to claims 20-22, Brix et al. teach the method is for use of development of an anti HIV treatment (claim 1264; page 100, lines 24-34; page 101, lines 1-2).
With respect to claim 34, the MPEP 2111.04 states that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (A) "adapted to" or "adapted for" clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) "wherein" clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) “whereby” clauses. Furthermore, Brix et al. teach oral and parenteral administration (page 143, lines 20-25), and further teach vaccines comprising the peptide, wherein the vaccine is used for prophylaxis (page 23, lines 1-5; page 141, lines 26-35).

Response to Arguments
Applicant’s arguments filed on 7/8/2021 have been fully considered but they are not persuasive.

Applicant also argues that “[B]rix is exclusively devoted to MHC complexes of the formula a-b-P, where a and b form a functional MHC domain and P is a peptide bound to the domain. Brix does not teach or suggest in any way that the peptide, itself, can be used to treat an infection. Further, MHC domains are very large molecules consisting of two polypeptide chains, heterodimers of a and P2-microglobulin. Typical molecular weights of MHC domains are 61-66 kilodaltons. i.e., >500 amino acids in length. Thus, the MHC-peptide complexes of Brix are much greater than 50 residues in length, and cannot anticipate Applicant’s claims”.
Applicant’s arguments are not persuasive.
As acknowledged by the Applicant, the invention of Brix is drawn to MHC complexes of the formula a-b-P, where a and b form a functional MHC domain and P is a peptide bound to the domain. 
Figure 1 of Brix (depicted below), clearly shows that the MHC multimer and the peptide are being administered. Thus the claims are anticipated.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

For the reasons stated above the rejection is maintained.

Double Patenting
The rejection of claims 19-22, 29 and 34-35 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10538554 has been withdrawn in view of Applicant’s arguments.

Allowable Subject Matter
Claims 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658